CCA 20150211. On consideration of Appellant’s petition for grant of review of the decision of the United States Army Court of Criminal Appeals, and the Appellee’s general opposition letter, it is ordered that, with regard to the third issue raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), involving text messages, appellate defense counsel will file an additional supplement on said issue within 20 days of the date of this order. Appellee may answer within 20 days of the filing of the additional supplement.